                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                           CIVIL ACTION NO.: 5:18-CV-00119-TBR


TIFFANY LOCKE                                                               PLAINTIFF



v.



SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
and
TEVIN J. DAVIS                                                              DEFENDANTS



                         MEMORANDUM OPINION AND ORDER


       This matter comes before the Court upon Defendants Swift Transportation and Tevin

Davis’, collectively (“Defendants”), Motion in Limine to Exclude “Reptile Theory” and “Golden

Rule” Arguments and Evidence. [DN 63.] Plaintiff, Tiffany Locke (“Locke”) has responded. [DN

73.] The time to reply has passed. As such, this matter is ripe for adjudication. For the reasons

that follow, Defendants Motion in Limine is GRANTED IN PART and DENIED IN PART.

                                          I. Legal Standard

       Motions in limine provided in advance of trial are appropriate if they eliminate evidence

that has no legitimate use at trial for any purpose. Jonasson v. Lutheran Child & Family Servs.,

115 F.3d 436, 440 (7th Cir.1997); Bouchard v. Am. Home Products Corp., 213 F.Supp.2d 802,

810 (N.D.Ohio 2002) (“The court has the power to exclude evidence in limine only when evidence

is clearly inadmissible on all potential grounds.” (citing Luce v. United States, 469 U.S. 38, 41 n.

4, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984))). Only where the evidence satisfies this high bar should

                                                 1
the court exclude it; if not, “rulings [on evidence] should be deferred until trial so that questions

of foundation, relevancy and potential prejudice may be resolved in proper context.” Gresh v.

Waste Servs. of Am., Inc., 738 F. Supp. 2d 702, 706 (E.D.Ky.2010) (quoting Ind. Ins. Co. v. GE,

326 F. Supp. 2d 844, 846 (N.D.Ohio 2004)). Even if a motion in limine is denied, the court may

revisit the decision at trial when the parties have more thoroughly presented the disputed evidence.

See id. (“Denial of a motion in limine does not guarantee that the evidence will be admitted at trial,

and the court will hear objections to such evidence as they arise at trial.”).

                                               II. Discussion

1. Reptile Theory

       Defendants ask this Court to prevent Locke from using the “Reptile Theory” during trial.

This theory encourages attorneys to play to the jurors’ survival instincts and protect themselves

and the community from the actions of the tortfeasor. Defendants argue that if Locke uses this

strategy and is successful, the jurors will determine the case not based on the facts but based on a

plea to their emotions. Defendants seek to exclude several categories of evidence from trial.

A. Questions, evidence, and arguments suggesting the duty of care owed by Defendants
   should be based on “safety rules,” “reckless behavior,” “inherently dangerous or
   ultrahazardous activities,” and preventing “danger” rather than the applicable standard
   of care.

       Defendants do not state what specific evidence they want excluded. Safety rules are

relevant to this case. Mentioning the relevant safety rules and policies would not unfairly prejudice

Defendants. However, the Court will be cognizant of any attempt by either party to supplant the

required standard of care with appeals to the jury’s emotion. Any such appeal will not be permitted.

Therefore, this motion in limine is DENIED.

B. Testimony concerning or related to putting profits over safety and communication
   shortfalls within the trucking industry and any correlation between them.



                                                  2
       In response, Locke states that this motion in limine is purely argument-based and should

be denied. Federal Rule of Evidence 402 prohibits the admission of irrelevant evidence. Testimony

about shortfalls within the trucking industry in general would not be relevant to any issues in this

case. Evidence that is relevant to the issue of negligence is admissible. The Court is unclear what

“shortfalls” means. Defendant may make objections to evidence that is not relevant. Shortfalls of

Swift that are relevant to this action would be admissible. Therefore, this motion in limine is

GRANTED IN PART and DENIED IN PART.

C. Questions, evidence, and arguments at trial that encourage the jury either directly or
   indirectly to “send a message”/protect the public/punish with their verdict.

       Defendants argue that any statements directing the jury to “send a message”, protect the

community, or punish with its verdict is improper and encourages the jury to make moral or social

judgments rather than determining the facts. Defendants also state that these arguments appeal to

the passions of the jurors. In response, Locke argues that the jury’s purpose is to serve as the

conscience of the community. Here, the Court finds that statements to the jury suggesting it should

“send a message” to Defendants could be highly prejudicial. Pleas for the jury to send a message

often become an “improper distraction from the jury’s sworn duty to reach a fair, honest and just

verdict.” Strickland v. Owens Corning, 142 F.3d 353, 358-359 (6th Cir. 1998). These types of

arguments are disfavored in this circuit. See Brooks v. Caterpillar Global Mining Am., 2017 U.S.

Dist. LEXIS 125095 *23 (W.D. Ky. Aug. 8, 2017). Punitive damages in this case have also been

dismissed. Locke’s argument that the purpose of punitive damages is to punish and deter is now

moot. Therefore, the Court will not allow any questions, evidence, or arguments that the jury

should send a message, protect the public, or punish with its verdict. This motion is GRANTED.

2. Golden Rule




                                                 3
       Defendants ask that Locke be prohibited from using the Golden Rule argument. In

response, Locke states that she does not intend to make statements in violation of this rule. The

Golden Rule asks for jurors to place themselves in the place of the plaintiff. This is a prohibited

argument. See Mich. First Credit Union v. Cumis Ins. Soc., Inc., 641 F.3d 240, 249 (6th Cir. 2011);

Johnson v. Howard, 24 F. App’x 480, 497 (6th Cir. 2001). Therefore, this motion is GRANTED.

                                             III. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that:

               1.) Defendants’ request to exclude questions, evidence, and arguments on “safety

                   rules”, “reckless behavior,” “inherently dangerous or ultrahazardous activities,”

                   and preventing “danger is DENIED;

               2.) Defendants’ request to exclude testimony concerning or related to putting

                   profits over safety and communication is GRANTED as it applies to the

                   trucking industry in general but DENIED as applied to Swift; and

               3.) Defendants’ requests to exclude questions, evidence, and arguments at trial

                   encouraging the jury to “send a message”/protect the public/deter are

                   GRANTED.

       IT IS SO ORDERED.




                                                                    November 14, 2019


       cc: counsel




                                                 4
